Citation Nr: 1544853	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1961 to August 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.    

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2012 VA examination found that it is more likely than not that the Veteran is not service connected for impaired hearing due to his military service because although the Veteran had a slight change in both ears at 4000 Hertz, his hearing was still within normal limits while in service.  The examiner felt it is more likely that the Veteran's hearing loss is due to other causal factors, such as a history of recreational firearm use.  

Review of the Veteran's service treatment records (STRs) reveals that audiological testing was performed upon entrance in 1961 and upon separation in 1962, meaning that the results were likely expressed in ASA units as opposed to the current ISO units.  However, there is no indication that the examiner converted the results of the audiological testing in the STRs.  This is of particular relevance as, after conversion, the Veteran's right ear hearing threshold at separation was 25 decibels at 500 and 4000 Hertz, and his left ear hearing threshold was 25 decibels at 2000 Hertz and 4000 Hertz.  VA recognizes threshold levels greater than 20 decibels as indicative of some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, the examiner dismissed the downward shift of 20-decibels in the right ear and 5 decibels in the left ear at 4000 Hertz as slight without explaining why such a shift is not related to the Veteran's current hearing loss.  The examiner did not acknowledge downward shifts in the right ear of 10 decibels at 500 Hertz and 1000 Hertz, or the downward shifts in the left ear of 5 decibels at 1000 Hertz and 20 decibels at 2000 Hertz.  Upon remand, a supplemental opinion should be obtained that considers these downward shifts and converts the audiological results in the Veteran's STRs from ASA to ISO units.  

The examiner also provided a negative opinion for tinnitus, stating that the Veteran had normal hearing in both ears at the time of discharge with no complaint of any ear problems or tinnitus, and that the Veteran reported his tinnitus started in the late 1960s, some years after getting out of service.  The examiner also found that the Veteran did not report recurrent tinnitus, which is inconsistent with the rest of the examiner's opinion.  The Veteran asserted in a statement accompanying his Form 9 appeal that his tinnitus started in 1961, during artillery training in service.  Upon remand, a supplemental opinion should be obtained that takes the Veteran's competent lay statements into consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician who has not opined on this matter before.  After reviewing the claims file, the examiner is to provide the following opinions: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss is caused by or otherwise etiologically related to service, to include artillery training. 

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is caused by or otherwise etiologically related to service.  The examiner is advised that the Veteran asserts that his tinnitus began in service while participating in artillery training.  

Any opinion given must be supported by a complete rationale.  The clinician is asked to appropriately convert the audiological results in the Veteran's service treatment records from ASA units to ISO units.  The clinician is advised that VA recognizes threshold levels greater than 20 decibels as indicative of some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The clinician is also asked to discuss the downward shift in the right ear of 10 decibels at 500 and 1000 Hertz, and 20 decibels at 4000 Hertz, as well as the downward shift in the left ear of 5 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, and 5 decibels at 4000 Hertz.  

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




